DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: line 3 recites “having second open portion” but should instead read --having a second open portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2012/0011859) in view of Hollender (US 2008/0251652).
	As to claim 1, Black teaches a cooled system comprising:
	an enclosure 2 having an outer surface and an inner surface comprising a cooled enclosed area (Fig. 1).
	Black teaches multiple cables 23 at the outer surface of the enclosure (Fig. 1; paragraph 34) but is silent regarding the particular manner in which the cables 23 are mounted to the enclosure. However, Hollender teaches using multiple cable brackets 100/200 which are thermally coupled to installation surfaces (Fig. 5), each bracket comprising a first surface 110 which conforms to an attachment surface (Figs. 1 and 4-
	As to claim 2, Hollender teaches the openings 116 of the brackets 100/200 being sized to thermally contact a cable on all sides (Fig. 4).
	As to claim 3, Hollender teaches the brackets being formed of a thermally conductive material (paragraph 2) and coupled to the outer surface via mounting apertures 124 and screws (paragraph 17).
	As to claim 6, Hollender teaches each opening 116 having a circular cross section corresponding to a round electrical cable.

Claims 8-10, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Hollender as applied in the rejections above, and further in view of Meek (US 4,686,365).
	As to claim 8, Black, as modified, is silent regarding the particular structural configuration of the enclosure 2. However, Meek teaches that it is known to form a cryocooler enclosure using multiple flat rectangular panels coupled on long edges and 
	As to claim 9, the brackets and panels of the modified apparatus of Black are thermally conductive (see claim rejections discussed above).
	As to claim 10, Black, as modified, teaches cables in the bracket openings and spaced apart from the panels of the enclosure (Hollender, Fig. 5) wherein the cables 23 provide signals to elements within the enclosure (Black, Fig. 1).
	As to claim 12, Black teaches elements comprising control electronics 17-18.
	As to claim 14, Black teaches cooling using a cryogenic cooler 10.
	As to claim 15, Black teaches cooling to 1-2K and is thus capable of cooling to “approximately” 4K. The first cooled area is warmer than the second cooled area 5 as it is a buffer or insulation area formed by a vacuum.
	As to claims 16-18 and 20, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Black.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2012/0011859) in view of Dannenberg (US 2015/0083463).
	As to claim 1, Black teaches a cooled system comprising:
	an enclosure 2 having an outer surface and an inner surface comprising a cooled enclosed area (Fig. 1).
	Black teaches multiple cables 23 at the outer surface of the enclosure (Fig. 1; paragraph 34) but is silent regarding the particular manner in which the cables 23 are mounted to the enclosure. However, Dannenberg teaches that it is known to use multiple cable brackets 10/20 which are thermally coupled to installation surfaces (Figs 1A-C), each bracket comprising a first surface which conforms to an attachment surface (Figs. 1B-C) and an opening therethrough sized to hold a cable (Fig. 1A). The opening is sized so as to contact a cables and thus will conduct heat from the cable to the installation surface. The bracket of Dannenberg restricts cable movement and thus it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Black by utilizing brackets as taught by Dannenberg attached to the outer surface of the enclosure 2 to mount each cable 23 in such a fashion so as to prevent incidental contact from dislodging or detaching the cables 23. 
	As to claim 2, Dannenberg teaches a through hole for the cable, and thus the opening is capable of thermally contact the cable on all sides.
	As to claim 3, Dannenberg teaches coupling the brackets by using screws (Fig. 1). Any bracket material will necessarily conduct some amount of heat from a heat source held therein, and thus the brackets are considered to be thermally conductive.
As to claim 4, Dannenberg teaches the bracket comprising a first portion having the first surface and a first open portion (left side of bracket as shown in Fig. 1A) and a second portion having a second open portion positioned to mate with the first open portion to form the opening in response to the portions being coupled together by the screws (Fig. 1A).
	As to claim 5, Dannenberg teaches a cross section capable of holding ribbon cable (Fig. 1A).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Dannenberg as applied in the rejections above, and further in view of Meek (US 4,686,365).
	As to claim 8, Black, as modified, is silent regarding the particular structural configuration of the enclosure 2. However, Meek teaches that it is known to form a cryocooler enclosure using multiple flat rectangular panels coupled on long edges and comprising a polyhedron (Fig. 1). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Black to be constructed in the manner as claimed and taught by Meek because it would be a convenient configuration for construction using flat panel surfaces.
	As to claim 10, Black, as modified, teaches cables in the bracket openings and spaced apart from the panels of the enclosure (Dannenberg, Figs. 1A-B) wherein the cables 23 provide signals to elements within the enclosure (Black, Fig. 1).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Dannenberg and Meek as applied in the rejections above, and further in view of Carlson (US 3,803,343).
	As to claim 7, Black, as modified, does not explicitly teach each opening comprising multiple openings having cross sections corresponding to multiple cables. However, Carlson teaches utilizing multiple openings having cross sections corresponding to multiple cables (Figs. 5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the Black by utilizing brackets with multiple openings as taught by Carlson because it would increase the versatility of the cable mounting arrangement. 
	As to claim 11, Black, as modified with Carlson and discussed above, teaches brackets with openings corresponding to and supporting different types of cables (Carlson, Figs. 3 and 5). 
	The modified apparatus does not explicitly teach utilizing multiple brackets on multiple panels. However, it would have been an obvious design choice to further modify the reference by having the claimed configuration, since applicant has not disclosed that having a particular bracket arrangement solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well as long as it utilizes the necessary amount of brackets to mount all of the system wiring and cables. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system to utilize multiple brackets on multiple panels as claimed in order to provide a configuration capable of effectively managing numerous wiring and cabling arrangements.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 1/272022, with respect to the claim rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hollander and Dannenberg as discussed in the rejections above.

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763